EXECUTIVE EMPLOYMENT AGREEMENT

     THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made effective
__________, (the “Effective Date”) by and between Ross Stores, Inc. (the
“Company”), a Delaware corporation, and __________ (the “Executive”).

RECITALS

     A. The Company wishes to employ the Executive, and the Executive is willing
to accept such employment, as _______________.

     B. It is now the mutual desire of the Company and the Executive to enter
into a written employment agreement to govern the terms of the Executive’s
employment by the Company as of and following the Effective Date on the terms
and conditions set forth below.

TERMS AND CONDITIONS

     In consideration for the promises of the parties set forth below, the
Company and the Executive hereby agree as follows:

     1. Term. Subject to the provisions of Section 6 of this Agreement, the term
of employment of the Executive by the Company under this Agreement (the “Term of
Employment”) shall be as follows:

          (a) Initial Term. The initial Term of Employment of the Executive by
the Company under this Agreement shall begin on the Effective Date and end on
__________ (the “Initial Term”), unless extended or terminated earlier in
accordance with this Agreement.

          (b) Renewal Term. Upon the timely written request of the Executive to
extend the Term of Employment, the Compensation Committee (the “Committee”) of
the Board of Directors (the “Board”) of the Company shall consider extending the
Executive’s employment with the Company under this Agreement. To be timely, such
request must be delivered to the Company’s Chief Executive Officer not earlier
than twelve (12) months prior to the end of the then effective Initial Term or
Renewal Term and, in any case, while the Executive remains an employee of the
Company. Such request must contain no proposed modification to the provisions of
this Agreement other than an extension of the Term of Employment as then in
effect for an additional two (2) years. Within thirty (30) days following the
receipt of such notice, the Chief Executive Officer will discuss such request
with the Committee and advise the Executive, in writing, within thirty (30) days
following its consideration of the Executive’s written request, of the approval
or disapproval of such extension request. The failure to provide such written
advice shall constitute a denial of the Executive’s request for extension. If
the Executive’s request for an extension is approved, the Term of Employment
shall be extended for two (2) additional years commencing on the date
immediately following the date of expiration of the Term of Employment in effect
at the time of the Executive’s written request. Such additional two-year period
is referred to herein as a “Renewal Term.”

--------------------------------------------------------------------------------

     2. Position and Duties. During the Term of Employment, the Executive shall
serve as ___________________. As used in this Agreement, the term “Company”
includes Ross Stores, Inc. and each and any of its divisions, affiliates or
subsidiaries (except that, where the term relates to stock, stockholders, stock
options or other stock-based awards or the Board, it means Ross Stores, Inc.).
The Executive’s employment may be transferred, assigned, or reassigned to Ross
Stores, Inc. or a division, affiliate or subsidiary of Ross Stores, Inc., and
such transfer, assignment, or re-assignment will not constitute a termination of
employment or “Good Reason” for the Executive’s termination of employment under
this Agreement. During the Term of Employment, the Executive may engage in
outside activities provided those activities (including but not limited to
membership on boards of directors of not-for-profit and for-profit
organizations) do not conflict with the Executive’s duties and responsibilities
hereunder, and provided further that the Executive gives written notice to the
Board of any significant outside business activity in which the Executive plans
to become involved, whether or not such activity is pursued for profit.

     3. Principal Place of Employment. The Executive shall be employed at the
Company’s offices in [Pleasanton, California] [New York, New York], except for
required travel on the Company’s business to an extent substantially consistent
with present business travel obligations of the Executive’s position.

     4. Compensation and Related Matters.

          (a) Salary. During the Term of Employment, the Company shall pay to
the Executive a salary at a rate of not less than ___________ Dollars ($_______)
per annum. The Executive’s salary shall be payable in substantially equal
installments in accordance with the Company’s normal payroll practices
applicable to senior executives. Subject to the first sentence of this Section
4(a), the Executive’s salary may be adjusted from time to time by the Committee
in accordance with normal business practices of the Company.

          (b) Bonus. During the Term of Employment, the Executive shall be
eligible to receive an annual bonus paid under the Company’s existing incentive
bonus plan under which the Executive is eligible (which is currently the
Incentive Compensation Plan) or any replacement plan that may subsequently be
established and in effect during the Term of Employment. The current target
annual bonus the Executive is eligible to earn upon achievement of 100% of all
applicable performance targets under such incentive bonus plan is ____% of the
Executive’s then effective annual salary rate. The Executive’s death,
termination for Cause or Voluntary Termination (as described in Sections 6(a),
6(c) and 6(f), respectively) prior to the Company’s payment of the bonus for a
fiscal year of the Company will cause the Executive to be ineligible for any
annual bonus for that fiscal year or any pro-rata portion of such bonus.

          (c) Expenses. During the Term of Employment, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in performing services hereunder, including all reasonable
expenses of travel and living while away from home, provided that such expenses
are incurred and accounted for in accordance with the policies and procedures
established by the Company.

2

--------------------------------------------------------------------------------

          (d) Benefits. During the Term of Employment, the Executive shall be
entitled to participate in all of the Company’s employee benefit plans and
arrangements in which senior executives of the Company are eligible to
participate. The Company shall not make any changes in such plans or
arrangements which would adversely affect the Executive’s rights or benefits
thereunder, unless such change occurs pursuant to a program applicable to all
senior executives of the Company and does not result in a proportionately
greater reduction in the rights or benefits of the Executive as compared with
any other similarly situated senior executive of the Company. The Executive
shall be entitled to participate in, or receive benefits under, any employee
benefit plan or arrangement made available by the Company in the future to its
senior executives, subject to, and on a basis consistent with, the terms,
conditions and overall administration of such plans and arrangements. Except as
otherwise specifically provided herein, nothing paid to the Executive under any
plan or arrangement presently in effect or made available in the future shall be
in lieu of the salary or bonus otherwise payable under this Agreement.

          (e) Vacations. During the Term of Employment, the Executive shall be
entitled to twenty (20) vacation days in each calendar year, and to compensation
in respect of earned but unused vacation days, determined in accordance with the
Company’s vacation plan. The Executive shall also be entitled to all paid
holidays given by the Company to its senior executives. Unused vacation days
shall not be forfeited once they have been earned and, if still unused at the
time of the Executive’s termination of employment with the Company, shall be
promptly paid to the Executive at their then-current value, based on the
Executive’s daily salary rate at the time of the Executive’s termination of
employment.

          (f) Services Furnished. The Company shall furnish the Executive with
office space and such services as are suitable to the Executive’s position and
adequate for the performance of the Executive’s duties during the Term of
Employment.

     5. Confidential Information and Intellectual Property.

          (a) Other than in the performance of the Executive’s duties hereunder,
the Executive agrees not to use in any manner or disclose, distribute, publish,
communicate or in any way cause to be used, disclosed, distributed, published,
or communicated in any way or at any time, either while in the Company's employ
or at any time thereafter, to any person not employed by the Company, or not
engaged to render services to the Company, any Confidential Information (as
defined below) obtained while in the employ of the Company.

          (b) Confidential Information includes any written or unwritten
information which relates to and/or is used by the Company or its subsidiaries,
affiliates or divisions, including, without limitation (i) the names, addresses,
buying habits and other special information regarding past, present and
potential customers, employees and suppliers of the Company, (ii) customer and
supplier contracts and transactions or price lists of the Company and suppliers,
(iii) methods of distribution, (iv) all agreements, files, books, logs, charts,
records, studies, reports, processes, schedules and statistical information, (v)
data, figures, projections, estimates, pricing data, customer lists, buying
manuals or procedures, distribution manuals or procedures, other policy and
procedure manuals or handbooks, (vi) supplier information, tax records,
personnel histories and records, sales information, and property information,
(vii) information regarding the present or future phases of business, (viii)
ideas, inventions, trademarks, business information, know-how, processes,
techniques, improvements, designs, redesigns, creations, discoveries, trade
secrets, and developments, (ix) all computer software licensed or developed by
the Company or its subsidiaries, affiliates or divisions, computer programs,
computer-based and web-based training programs, and systems, and (x) finances
and financial information, but Confidential Information will not include
information of the Company or its subsidiaries, affiliates or divisions that (1)
became or becomes a matter of public knowledge through sources independent of
the Executive, (2) has been or is disclosed by the Company or its subsidiaries,
affiliates or divisions without restriction on its use, or (3) has been or is
required or specifically permitted to be disclosed by law or governmental order
or regulation. The Executive also agrees that, if there is any reasonable doubt
whether an item is public knowledge, to not regard the item as public knowledge
until and unless the Company’s Chief Executive Officer confirms to the Executive
that the information is public knowledge.

3

--------------------------------------------------------------------------------

          (c) The provisions of this Section 5 shall not preclude the Executive
from disclosing such information to the Executive's professional tax advisor or
legal counsel solely to the extent necessary to the rendering of their
professional services to the Executive if such individuals agree to keep such
information confidential.

          (d) The Executive agrees that upon leaving the Company’s employ the
Executive will remain reasonably available to answer questions from Company
officers regarding the Executive’s former duties and responsibilities and the
knowledge the Executive obtained in connection therewith.

          (e) The Executive agrees that upon leaving the Company's employ the
Executive will not communicate with, or give statements to, any member of the
media (including print, television, or radio media) relating to any matter
(including pending or threatening lawsuits or administrative investigations)
about which the Executive has knowledge or information (other than knowledge or
information that is not Confidential Information) as a result of employment with
the Company. The Executive further agrees to notify the Chief Executive Officer
or his or her designee immediately after being contacted by any member of the
media with respect to any matter affected by this section.

          (f) The Executive agrees that all information, inventions, and
discoveries, whether or not patented or patentable, made or conceived by the
Executive, either alone or with others, at any time while employed by the
Company, which arises out of such employment or is pertinent to any field of
business or research in which, during such employment, the Company, its
subsidiaries, affiliates or divisions is engaged or (if such is known to or
ascertainable by the Executive) is considering engaging (“Intellectual
Property”) shall (i) be and remain the sole property of the Company and the
Executive shall not seek a patent with respect to such Intellectual Property
without the prior consent of an authorized representative of the Company and
(ii) be disclosed promptly to an authorized representative of the Company along
with all information the Executive possesses with regard to possible
applications and uses. Further, at the request of the Company, and without
expense or additional compensation to the Executive, the Executive agrees to
execute such documents and perform such other acts as the Company deems
necessary to obtain patents on such Intellectual Property in a jurisdiction or
jurisdictions designated by the Company, and to assign to the Company or its
designee such Intellectual Property and all patent applications and patents
relating thereto.

4

--------------------------------------------------------------------------------

          (g) The Executive and the Company agree that the Executive intends all
original works of authorship within the purview of the copyright laws of the
United States authored or created by the Executive in the course of the
Executive’s employment with the Company will be works for hire within the
meaning of such copyright law.

          (h) Upon termination of the Executive’s employment, or at any time
upon request of the Company, the Executive will return to the Company all
Confidential Information and Intellectual Property, in any form, including but
not limited to letters, memoranda, reports, notes, notebooks, books of account,
drawings, prints, specifications, formulae, data printouts, microfilms, magnetic
tapes, disks, recordings, documents, and all copies thereof.

     6. Termination. The Executive’s employment may be terminated during the
Term of Employment only as follows:

          (a) Death. The Executive’s employment shall terminate upon the
Executive’s death.

          (b) Disability. If, as a result of the Executive’s Disability (as
defined below), the Executive shall have been absent from the Executive’s duties
hereunder on a full-time basis for the entire period of six consecutive months,
and, within thirty days after written notice of termination is given by the
Company (which may occur before or after the end of such six-month period), the
Executive shall not have returned to the performance of the Executive’s duties
hereunder on full-time basis, the Executive’s employment shall terminate. For
purposes of this Agreement, the term “Disability” shall mean a physical or
mental illness, impairment or condition reasonably determined by the Board that
prevents the Executive from performing the duties of the Executive’s position
under this Agreement.

          (c) For Cause. The Company may terminate the Executive’s employment
for Cause. For this purpose, “Cause” means the occurrence of any of the
following (i) the Executive’s continuous failure to substantially perform the
Executive’s duties hereunder (unless such failure is a result of a Disability as
defined in Section 6(b)), (ii) the Executive’s theft, dishonesty, breach of
fiduciary duty for personal profit or falsification of any documents of the
Company, (iii) the Executive’s material failure to abide by the applicable
code(s) of conduct or other policies (including, without limitation, policies
relating to confidentiality and reasonable workplace conduct) of the Company,
(iv) knowing or intentional misconduct by the Executive as a result of which the
Company is required to prepare an accounting restatement, (v) the Executive’s
unauthorized use, misappropriation, destruction or diversion of any tangible or
intangible asset or corporate opportunity of the Company (including, without
limitation, the Executive’s improper use or disclosure of confidential or
proprietary information of the Company), (vi) any intentional misconduct or
illegal or grossly negligent conduct by the Executive which is materially
injurious to the Company monetarily or otherwise, (vii) any material breach by
the Executive of the provisions of Section 9 [Certain Employment Obligations] of
this Agreement, or (viii) the Executive’s conviction (including any plea of
guilty or nolo contendere) of any criminal act involving fraud, dishonesty,
misappropriation or moral turpitude, or which materially impairs the Executive’s
ability to perform his or her duties with the Company. A termination for Cause
shall not take effect unless: (1) the Executive is given written notice by the
Company of its intention to terminate the Executive for Cause; (2) the notice
specifically identifies the particular act or acts or failure or failures to act
which are the basis for such termination; (3) where practicable, the notice is
given within sixty (60) days of the Company’s learning of such act or acts or
failure or failures to act; and (4) only in the case of clause (i), (iii), (v),
(vi) or (vii) of the second sentence of this Section 6(c), the Executive fails
to substantially cure such breach, to the extent such cure is possible, within
sixty (60) days after the date that such written notice is given to the
Executive.

5

--------------------------------------------------------------------------------

          (d) Without Cause. The Company may terminate the Executive’s
employment at any time Without Cause. A termination “Without Cause” is a
termination by the Company of the Executive’s employment with the Company for
any reasons other than the death or Disability of the Executive or the
termination by the Company of the Executive for Cause as described in Section
6(c).

          (e) Termination by the Executive for Good Reason. The Executive may
terminate the Executive’s employment with the Company for “Good Reason,” which
shall be deemed to occur if the Executive terminates the Executive’s employment
with the Company within sixty (60) days after written notice to the Company by
the Executive of the occurrence of one or more of the following conditions,
which condition(s) have not been cured within thirty (30) business days after
the Company’s receipt of such written notice: (1) a failure by the Company to
comply with any material provision of this Agreement (including but not limited
to the reduction of the Executive’s salary or the target annual bonus
opportunity set forth in Section 4(b), (2) a significant diminishment in the
nature or scope of the authority, power, function or duty attached to the
position which the Executive currently maintains without the express written
consent of the Executive, or (3) the relocation of the Executive’s Principal
Place of Employment as described in Section 3 to a location that increases the
regular one-way commute distance between the Executive’s residence and Principal
Place of Employment by more than 25 miles without the Executive’s prior written
consent. In order to constitute a termination of employment for Good Reason,
such termination must occur within two (2) years following the initial existence
of any of the conditions set forth in this Section 6(e), the Executive must
provide written notice to the Company of the existence of the condition giving
rise to the Good Reason termination within sixty (60) days of the initial
existence of the condition, and the Company shall have thirty (30) days during
which it may remedy the condition and in the event such condition is timely
remedied, the termination shall not constitute a termination for Good Reason.

          (f) Voluntary Termination. The Executive may voluntarily resign from
the Executive’s employment with the Company at any time (a “Voluntary
Termination”). A voluntary resignation from employment by the Executive for Good
Reason pursuant to Section 6(e) shall not be deemed a Voluntary Termination.

          (g) Non-Renewal Termination. If the Executive fails to request an
extension of the Term of Employment in accordance with Section 1(b) or if the
Committee fails to approve such request, this Agreement shall automatically
expire at the end of the then current Term of Employment (a “Non-Renewal
Termination”).

6

--------------------------------------------------------------------------------

     7. Notice and Effective Date of Termination

          (a) Notice. Any termination of the Executive’s employment by the
Company or by the Executive during the Term of Employment (other than as a
result of the death of the Executive or a Non-Renewal Termination described in
Section 6(g)) shall be communicated by written notice of termination to the
other party hereto. Such notice shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under that provision.

          (b) Date of Termination. The date of termination of the Executive’s
employment shall be:

               (i) if the Executive’s employment is terminated by the
Executive’s death, the date of the Executive’s death;

               (ii) if the Executive’s employment is terminated due to
Disability pursuant to Section 6(b), the date of termination shall be the last
to occur of the 31st day following delivery of the notice of termination to the
Executive by the Company or the end of the consecutive six-month period referred
to in Section 6(b).

               (iii) if the Executive’s employment is terminated for any other
reason by either party, the date on which a notice of termination is delivered
to the other party; and

               (iv) if the Agreement expires pursuant to a Non-Renewal
Termination described in Section 6(g), the parties’ employment relationship
shall terminate on the last day of the then current Term of Employment without
any notice.

     8. Compensation and Benefits Upon Termination.

          (a) Termination Due To Disability, Without Cause or For Good Reason.
If the Executive’s employment terminates pursuant to Section 6(b) [Disability],
Section 6(d) [Without Cause], or Section 6(e) [Termination by Executive for Good
Reason], then, subject to Section 22 [Compliance with Section 409A], in addition
to all salary, annual bonuses, expense reimbursements, benefits and accrued
vacation days earned by the Executive pursuant to Section 4 through the date of
the Executive’s termination of employment, the Executive shall be entitled to
the following, provided that within sixty (60) days following the Executive’s
termination of employment the Executive executes a general release of claims
against the Company and its subsidiaries, affiliates, stockholders, directors,
officers, employees, agents, successors and assigns in the current form approved
by the Company and attached as Exhibit A (subject to any amendments required by
law or regulation)(the “Release”) and the period for revocation, if any, of such
Release has expired without the Release having been revoked:

7

--------------------------------------------------------------------------------

               (i) Salary. The Company shall continue to pay to the Executive
the Executive’s salary, at the rate in effect immediately prior to such
termination of employment, through the remainder of the Term of Employment then
in effect.

               (ii) Bonus. The Company shall continue to pay to the Executive an
annual bonus through the remainder of the Term of Employment then in effect;
provided, however, that the amount of the annual bonus determined in accordance
with this Section 8(a)(ii) for the fiscal year of the Company in which such Term
of Employment ends shall be prorated on the basis of the number of days of such
Term of Employment occurring within such fiscal year. The amount of each annual
bonus payable pursuant to this Section 8(a)(ii), prior to any proration, shall
be equal to the greater of (A) the annual bonus earned by the Executive for the
most recent fiscal year of the Company ending prior to the date of the
Executive’s termination of employment or (B) the annual bonus that the Executive
would have earned under the Company’s bonus plan for the fiscal year of the
Company in which the Executive’s termination of employment occurs had the
Executive remained in its employment. However, in no case shall any such
post-termination annual bonus exceed the lesser of 100% of the Executive's
target bonus for the most recent fiscal year of the Company ending prior to the
date of the Executive's termination of employment or 100% of the Executive's
target bonus for the fiscal year of the Company in which the Executive's
termination of employment occurs. Such bonuses shall not be paid until due under
the applicable Company bonus plan.

               (iii) Stock Options. Stock options granted to the Executive by
the Company and which remain outstanding immediately prior to the date of
termination of the Executive’s employment, as provided in Section 7(b), shall
immediately become vested in full upon such termination of employment.

               (iv) Restricted Stock. Shares of restricted stock granted to the
Executive by the Company which have not become vested as of the date of
termination of the Executive’s employment, as provided in Section 7(b), shall
immediately become vested on a pro rata basis. The number of such additional
shares of restricted stock that shall become vested as of the date of the
Executive’s termination of employment shall be that number of additional shares
that would have become vested through the date of such termination of employment
at the rate(s) determined under the vesting schedule applicable to such shares
had such vesting schedule provided for the accrual of vesting on a daily basis
(based on a 365 day year). The pro rata amount of shares vesting through the
date of termination/non-renewal shall be calculated by multiplying the number of
unvested shares scheduled to vest in each respective vesting year by the ratio
of the number of days from the date of grant through the date of
termination/non-renewal, and the number of days from the date of grant through
the original vesting date of the respective vesting tranche. Any shares of
restricted stock remaining unvested after such pro rata acceleration of vesting
shall automatically be reacquired by the Company in accordance with the
provisions of the applicable restricted stock agreement, and the Executive shall
have no further rights in such unvested portion of the restricted stock.

               (v) Other Equity Awards. Except as set forth in Sections
8(a)(iii) and 8(a)(iv), performance share awards and all other equity awards
granted to the Executive by the Company which remain outstanding immediately
prior to the date of termination of the Executive’s employment, as provided in
Section 7(b), shall vest and be settled in accordance with their terms.

8

--------------------------------------------------------------------------------

     The Company shall have no further obligations to the Executive as a result
of termination of employment described in this Section 8(a) except as set forth
in Section 12.

          (b) Death, Termination for Cause or Voluntary Termination. If the
Executive’s employment terminates pursuant to Section 6(a) [Death], Section 6(c)
[For Cause] or Section 6(f) [Voluntary Termination], the Executive (or the
Executive’s designee or the Executive’s estate) shall be entitled to receive
only the salary, annual bonuses, expense reimbursements, benefits and accrued
vacation days earned by the Executive pursuant to Section 4 through the date of
the Executive’s termination of employment. The Executive shall not be entitled
to any bonus not paid prior to the date of the Executive’s termination of
employment, and the Executive shall not be entitled to any prorated bonus
payment for the year in which the Executive’s employment terminates. Any stock
options granted to the Executive by the Company shall continue to vest only
through the date on which the Executive’s employment terminates, and unless
otherwise provided by their terms, any restricted stock, performance share
awards or other equity awards that were granted to the Executive by the Company
that remain unvested as of the date on which the Executive’s employment
terminates shall automatically be forfeited and the Executive shall have no
further rights with respect to such awards. The Company shall have no further
obligations to the Executive as a result of termination of employment described
in this Section 8(b ) except as set forth in Section 12.

          (c) Non-Renewal Termination. If the Agreement expires as set forth in
Section 6(g) [Non-Renewal Termination], then, subject to Section 22 [Compliance
with Section 409A], in addition to all salary, annual bonuses, expense
reimbursements, benefits and accrued vacation days earned by the Executive
pursuant to Section 4 through the date of the Executive’s termination of
employment, the Executive shall be entitled to the following, provided that
within sixty (60) days following the Executive’s termination of employment the
Executive executes the Release and the period for revocation, if any, of such
Release has expired without the Release having been revoked:

               (i) Bonus. The Company shall pay the Executive an annual bonus
for the fiscal year of the Company in which the date of the Executive’s
termination of employment occurs, which shall be prorated for the portion of
such fiscal year that the Executive is employed by the Company. The amount of
such annual bonus, prior to proration, shall be equal to the greater of (A) the
annual bonus earned by the Executive for the most recent fiscal year of the
Company ending prior to the date of the Executive’s termination of employment or
(B) the annual bonus that the Executive would have earned under the Company’s
bonus plan for the fiscal year of the Company in which the Executive’s
termination of employment occurs had the Executive remained in its employment.
However, in no case shall any such post-termination annual bonus exceed the
lesser of 100% of the Executive's target bonus for the most recent fiscal year
of the Company ending prior to the date of the Executive's termination of
employment or 100% of the Executive's target bonus for the fiscal year of the
Company in which the Executive's termination of employment occurs. Such bonus
shall not be paid until due under the applicable Company bonus plan.

9

--------------------------------------------------------------------------------

               (ii) Stock Options. Stock options granted to the Executive by the
Company and which remain outstanding immediately prior to the date of
termination of the Executive’s employment, as provided in Section 7(b), shall be
vested and exercisable in accordance with their terms.

               (iii) Restricted Stock. Shares of restricted stock granted to the
Executive by the Company which have not become vested as of the date of
termination of the Executive’s employment, as provided in Section 7(b), shall
immediately become vested on a pro rata basis. The number of such additional
shares of restricted stock that shall become vested as of the date of the
Executive’s termination of employment shall be that number of additional shares
that would have become vested through the date of such termination of employment
at the rate(s) determined under the vesting schedule applicable to such shares
had such vesting schedule provided for the accrual of vesting on a daily basis
(based on a 365 day year). The pro rata amount of shares vesting through the
date of termination/non-renewal shall be calculated by multiplying the number of
unvested shares scheduled to vest in each respective vesting year by the ratio
of the number of days from the date of grant through the date of
termination/non-renewal, and the number of days from the date of grant through
the original vesting date of the respective vesting tranche. Any shares of
restricted stock remaining unvested after such pro rata acceleration of vesting
shall automatically be reacquired by the Company in accordance with the
provisions of the applicable restricted stock agreement, and the Executive shall
have no further rights in such unvested portion of the restricted stock.

               (iv) Other Equity Awards. Except as set forth in Sections
8(c)(ii) and 8(c)(iii), performance share awards and all other equity awards
granted to the Executive by the Company which remain outstanding immediately
prior to the date of termination of the Executive’s employment, as provided in
Section 7(b), shall vest and be settled in accordance with their terms.

     The Company shall have no further obligations to the Executive as a result
of termination of employment described in this Section 8(c) except as set forth
in Section 12.

          (d) Special Change in Control Provisions.

               (i) Change in Control Benefits.

                    (1) Without Regard to Termination of Employment. In the
event of a Change in Control (as defined below), all shares of restricted stock
granted to the Executive by the Company shall become vested in full immediately
prior to the consummation of such Change in Control, and, subject to Section 22
[Compliance with Section 409A], the Executive shall be entitled to receive an
additional salary equal to _______________________ Dollars ($_______) per month
for a period of two (2) years following the Change in Control unless and until
the Voluntary Termination (as defined in Section 6(f)) of the Executive’s
employment or the termination for Cause (as defined in Section 6(c)) of the
Executive’s employment. Except as set forth in this Section 8(d)(i)(1) or
Section 8(d)(i)(2) below, the treatment of stock options, performance share
awards and all other equity awards granted to the Executive by the Company which
remain outstanding immediately prior to the date of such Change in Control shall
be determined in accordance with their terms.

10

--------------------------------------------------------------------------------

                    (2) Upon Certain Termination of Employment. In addition to
the payments and benefits provided by Section 8(d)(i)(1) above, if the
Executive’s employment is terminated either by the Company Without Cause (as
defined in Section 6(d)) or by the Executive for Good Reason (as defined in
Section 6(e)), in either case within a period commencing one (1) month prior to
and ending twelve (12) months following a Change in Control, then, subject to
Section 22 [Compliance with Section 409A], the Executive shall be entitled to
the following (in addition to any other payments or benefits provided under this
Agreement), provided that within sixty (60) days following the Executive’s
termination of employment the Executive executes the Release and the period for
revocation, if any, of such Release has expired without the Release having been
revoked:

                         a. Salary. The salary that shall be payable to the
Executive under Section 8(a)(i) shall be paid for the greater of (i) the
remainder of the Term of Employment then in effect or (ii) a period of two (2)
years commencing on the date of the Executive’s termination of employment.

                         b. Bonus. The annual bonus that shall be payable to the
Executive under Section 8(a)(ii) shall be paid for the greater of (i) the
remainder of the Term of Employment then in effect or (ii) a period of two (2)
years commencing on the date of the Executive’s termination of employment;
provided, however, that the amount of the annual bonus determined in accordance
with Section 8(a)(ii) for the fiscal year of the Company in which such Term of
Employment or two-year period, as the case may be, ends shall be prorated on the
basis of the number of days of such Term of Employment or two-year period
occurring within such fiscal year.

                         c. Health Care Coverage. The Executive shall be
entitled to the continuation of the Executive’s health care coverage under the
Company’s employee benefit plans (including medical, dental, vision and mental
coverage) which the Executive had at the time of the termination of employment
(including coverage for the Executive’s dependents to the extent such dependents
were covered immediately prior to such termination of employment) at the
Company’s expense for the greater of (i) the remainder of the Term of Employment
then in effect or (ii) a period of two (2) years commencing on the date of the
Executive’s termination of employment. Such health care continuation rights will
be in addition to any rights the Executive may have under ERISA Sections 600 and
thereafter and Section 4980B of the Internal Revenue Code (“COBRA coverage”).

                         d. Estate Planning. The Executive shall be entitled to
reimbursement of the Executive’s estate planning expenses (including attorneys’
fees) on the same basis, if any, as to which the Executive was entitled to such
reimbursements immediately prior to such termination of employment for the
greater of (i) the remainder of the Term of Employment then in effect or (ii) a
period of two (2) years commencing on the date of termination of employment.

11

--------------------------------------------------------------------------------

               (ii) Change in Control Defined. A “Change in Control” shall be
deemed to have occurred if: (1) any person or group (within the meaning of Rule
13d-3 of the rules and regulations promulgated under the Securities Exchange Act
of 1934, as amended) shall acquire during the twelve-month period ending on the
date of the most recent acquisition by such person or group, in one or a series
of transactions, whether through sale of stock or merger, ownership of stock of
the Company that constitutes 35% or more of the total voting power of the stock
of the Company or any successor to the Company; (2) a merger in which the
Company is a party pursuant to which any person or such group acquires ownership
of stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company, or (3) the sale, exchange, or transfer of all or
substantially all of the Company’s assets (other than a sale, exchange, or
transfer to one or more corporations where the stockholders of the Company
before and after such sale, exchange, or transfer, directly or indirectly, are
the beneficial owners of at least a majority of the voting stock of the
corporation(s) to which the assets were transferred).

               (iii) Excise Tax Gross-Up. If the Executive becomes entitled to
one or more payments (with a “payment” for this purpose including the
accelerated vesting of restricted stock, stock options or other equity awards,
or other non-cash benefits or property), whether pursuant to the terms of this
Agreement or any other plan or agreement with the Company or any affiliated
company (collectively, “Change in Control Payments”), which are or become
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), the Company shall pay to the
Executive at the time specified below such amount (the “Gross-up Payment”) as
may be necessary to place the Executive in the same after-tax position as if no
portion of the Change in Control Payments and any amounts paid to the Executive
pursuant to Section 8 had been subject to the Excise Tax. The Gross-up Payment
shall include, without limitation, reimbursement for any penalties and interest
that may accrue in respect of such Excise Tax. For purposes of determining the
amount of the Gross-up Payment, the Executive shall be deemed: (A) to pay
federal income taxes at the highest marginal rate of federal income taxation for
the year in which the Gross-up Payment is to be made; and (B) to pay any
applicable state and local income taxes at the highest marginal rate of taxation
for the calendar year in which the Gross-up Payment is to be made, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes if paid in such year. If the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time the Gross-up Payment is made, the Executive shall repay to the
Company at the time that the amount such reduction in Excise Tax is finally
determined (but, if previously paid to the taxing authorities, not prior to the
time the amount of such reduction is refunded to the Executive or otherwise
realized as a benefit by the Executive) the portion of the Gross-up Payment that
would not have been paid if such Excise Tax had been used in initially
calculating the Gross-up payment, plus interest on the amount of such repayment
at the rate provided in Section 1274 (b)(2)(B) of the Code. In the event that
the Excise Tax is determined to exceed the amount taken into account hereunder
at the time the Gross-up Payment is made, the Company shall make an additional
Gross-up Payment in respect of such excess (plus any interest and penalties
payable with respect to such excess) at the time that the amount of such excess
is finally determined.

               (iv) The Gross-up Payment provided for above shall be paid,
subject to Section 22 [Compliance with Section 409A], on the 30th day (or such
earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Change in Control Payments
(or any portion thereof) are subject to the Excise Tax; provided, however, that
if the amount of such Gross-up Payment or portion thereof cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined by counsel or auditors selected by the Company
and reasonably acceptable to the Executive, of the minimum amount of such
payments. The Company shall pay to the Executive the remainder of such payments
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code) as soon as the amount thereof can be determined. In the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, the Executive shall repay such amount on the fifth day after
demand by the Company (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code). The Company shall have the right to control all
proceedings with the Internal Revenue Service that may arise in connection with
the determination and assessment of any Excise Tax and, at its sole option, the
Company may pursue or forego any and all administrative appeals, proceedings,
hearings, and conferences with any taxing authority in respect of such Excise
Tax (including any interest or penalties thereon); provided, however, that the
Company’s control over any such proceedings shall be limited to issues with
respect to which a Gross-up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest any other issue raised by the
Internal Revenue Service or any other taxing authority. The Executive shall
cooperate with the Company in any proceedings relating to the determination and
assessment of any Excise Tax and shall not take any position or action that
would materially increase the amount of any Gross-up Payment hereunder.

12

--------------------------------------------------------------------------------

          (e) Timing of Payments. Any cash payments to which the Executive is
entitled under Sections 8(a),(c) and (d) shall be payable in accordance with the
Company’s payroll schedule and shall commence as soon as practicable upon the
period for revocation of the Release having expired (and in any event on or
prior to December 31 of the year in which Executive has a Separation from
Service); provided, however, that in the event that Executive becomes entitled
to such payments in connection with a Separation from Service that occurs on or
after November 1 of any calendar year, such payments shall commence on the later
of (i) the period for revocation of the Release having expired or (ii) January 1
of the calendar year that immediately follows the year in which the Executive
has a Separation from Service.

     9. Certain Employment Obligations.

          (a) Employee Acknowledgement. The Company and the Executive
acknowledge that (i) the Company has a special interest in and derives
significant benefit from the unique skills and experience of the Executive; (ii)
as a result of the Executive’s service with the Company, the Executive will use
and have access to some of the Company’s proprietary and valuable Confidential
Information during the course of the Executive’s employment; (iii) the
Confidential Information has been developed and created by the Company at
substantial expense and constitutes valuable proprietary assets of the Company,
and the Company will suffer substantial damage and irreparable harm which will
be difficult to compute if, during the term of the Executive’s employment or
thereafter, the Executive should disclose or improperly use such Confidential
Information in violation of the provisions of this Agreement; (iv) the Company
will suffer substantial damage and irreparable harm which will be difficult to
compute if the Executive competes with the company in violation of this
Agreement; (v) the Company will suffer substantial damage which will be
difficult to compute if, the Executive solicits or interferes with the Company’s
employees, clients, or customers; (vi) the provisions of this Agreement are
reasonable and necessary for the protection of the business of the Company; and
(vii) the provisions of this Agreement will not preclude the Executive from
obtaining other gainful employment or service.

13

--------------------------------------------------------------------------------

          (b) Non-Compete.

               (i) During the Term of Employment and for a period of twenty-four
(24) months following the Executive's termination of employment with the
Company, the Executive shall not, directly or indirectly, own, manage, control,
be employed by, consult with, participate in, or be connected in any manner with
the ownership, management, operation, control of, or otherwise become involved
with, any Competing Business, nor shall the Executive undertake any planning to
engage in any such activity.

     For purposes of this Agreement, a Competing Business shall mean any of the
following: (1) any business that is listed as a peer retailer in the
Compensation Discussion and Analysis section of the Company’s most current Proxy
Statement filed with the U.S. Securities and Exchange Commission as of the date
of Executive’s termination of employment with the Company, (2) any off-price
retailer or retailer of discount merchandise, including without limitation,
Burlington Coat Factory Warehouse Corporation, Federated Department Stores,
Inc., TJX Companies Inc., Retail Ventures Inc., Kohl’s Corporation, Stein Mart,
Inc. INSERT BY INDIVIDUAL: Foot Locker, Inc., Payless ShoeSource, Inc.
(Brautigan); Bed, Bath & Beyond Inc., Linens ‘n Things, Inc., Tuesday Morning
Corporation, (Lisa P and Bob Bernard), and (3) any affiliates, subsidiaries or
successors of businesses identified above.

               (ii) The foregoing restrictions in Section 9(b)(i) shall have no
force or effect in the event that: (i) the Executive’s employment with the
Company is terminated either by the Company pursuant to Section 6(d)[Without
Cause] or by the Executive pursuant to Section 6(e) [Termination by the
Executive for Good Reason]; or (ii) the Company fails to approve or grant an
extension of this Agreement in accordance with Section 1 hereof.

               (iii) Section 9(b)(i) shall not prohibit the Executive from
making any investment of 1% or less of the equity securities of any
publicly-traded corporation which is considered to be a Competing Business.

          (c) Non-Solicitation of Employees. During the Term of Employment and
for a period of 24 months following the Executive’s termination of that
employment with the Company, the Executive shall not, without the written
permission of the Company or an affected affiliate, directly or indirectly (i)
solicit, employ or retain, or have or cause any other person or entity to
solicit, employ or retain, any person who is employed by the Company or was
employed by the Company during the 6-month period prior to such solicitation,
employment, or retainer, (ii) encourage any such person not to devote his or her
full business time to the Company, or (iii) agree to hire or employ any such
person.

          (d) Non-Solicitation of Third Parties. During the Term of Employment
and for a period of 24 months following the Executive’s termination of
employment with the Company, the Executive shall not directly or indirectly
solicit or otherwise influence any entity with a business arrangement with the
Company, including, without limitation, suppliers, sales representatives,
lenders, lessors, and lessees, to discontinue, reduce, or otherwise materially
or adversely affect such relationship.

14

--------------------------------------------------------------------------------

          (e) Non-Disparagement. The Executive acknowledges and agrees that the
Executive will not defame or criticize the services, business, integrity,
veracity, or personal or professional reputation of the Company or any of its
directors, officers, employees, affiliates, or agents of any of the foregoing in
either a professional or personal manner either during the term of the
Executive’s employment or thereafter.

     10. Company Remedies for Executive’s Breach of Certain Obligations.

          (a) The Executive acknowledges and agrees that in the event that the
Executive breaches or threatens to breach Sections 5 or 9 of this Agreement, all
compensation and benefits otherwise payable pursuant to this Agreement and the
vesting and/or exercisability of all stock options, restricted stock,
performance shares and other forms of equity compensation previously awarded to
the Executive, notwithstanding the provisions of any agreement evidencing any
such award to the contrary, shall immediately cease.

          (b) The Company shall give prompt notice to the Executive of its
discovery of a breach by the Executive of Section 9 of this Agreement. If it is
determined by a vote of not less than two-thirds of the members of the Board
that the Executive has breached Section 9 of this Agreement and has not cured
such breach within ten (10) business days of such notice, then:

               (i) the Executive shall forfeit to the Company (A) all stock
options, stock appreciation rights, performance shares and other equity
compensation awards (other than shares of restricted stock, restricted stock
units or similar awards) granted to the Executive by the Company which remain
outstanding and unexercised or unpaid as of the date of such determination by
the Board (the “Breach Determination Date”) and (B) all shares of restricted
stock, restricted stock units and similar awards granted to the Executive by the
Company which continue to be held by the Executive as of the Breach
Determination Date to the extent that such awards vested during the Forfeiture
Period (as defined below); and

               (ii) the Executive shall pay to the Company all gains realized by
the Executive upon (A) the exercise by or payment in settlement to the Executive
on and after the commencement of the Forfeiture Period of stock options, stock
appreciation rights, performance shares and other equity compensation awards
(other than shares of restricted stock, restricted stock units or similar
awards) granted to the Executive by the Company and (B) the sale on and after
the commencement of the Forfeiture Period of shares or other property received
by the Executive pursuant to awards of restricted stock, restricted stock units
or similar awards granted to the Executive by the Company and which vested
during the Forfeiture Period.

15

--------------------------------------------------------------------------------

          (c) For purposes of this Section, the gain realized by the Executive
upon the exercise or payment in settlement of stock options, stock appreciation
rights, performance shares and other equity compensation awards shall be equal
to (A) the closing sale price on the date of exercise or settlement (as reported
on the stock exchange or market system constituting the principal market for the
shares subject to the applicable award) of the number of vested shares issued to
the Executive upon such exercise or settlement, reduced by the purchase price,
if any, paid by the Executive to acquire such shares, or (B) if any such award
was settled by payment in cash to the Executive, the gain realized by the
Executive shall be equal to the amount of cash paid to the Executive. Further,
for purposes of this Section, the gain realized by the Executive upon the sale
of shares or other property received by the Executive pursuant to awards of
restricted stock, restricted stock units or similar awards shall be equal to the
gross proceeds of such sale realized by the Executive. Gains determined for
purposes of this Section shall be determined without regard to any subsequent
increase or decrease in the market price of the Company’s stock or taxes paid by
or withheld from the Executive with respect to such transactions.

          (d) For the purposes of this Section, the “Forfeiture Period” shall be
the period ending on the Breach Determination Date and beginning on the earlier
of (A) the date six months prior to the Breach Determination Date or (B) the
business day immediately preceding the date of the Executive’s termination of
employment with the Company.

          (e) The Company shall have the right (but not the obligation) to
deduct from any amounts payable from time to time to the Executive by the
Company pursuant to this Agreement or otherwise (including wages or other
compensation, vacation pay or other benefits, and any other amounts owed to the
Executive by the Company) any and all amounts the Executive is required to pay
to the Company pursuant to this Section. The Executive agrees to pay to the
Company immediately upon the Breach Determination Date the amount payable by the
Executive to the Company pursuant to this Section which the Company has not
recovered by means of such deductions.

          (f) The Executive acknowledges that money will not adequately
compensate the Company for the substantial damages that will arise upon the
breach or threatened breach of Sections 5 or 9 of this Agreement and that the
Company will not have any adequate remedy at law. For this reason, such breach
or threatened breach will not be subject to the arbitration clause in Section
19; rather, the Company will be entitled, in addition to other rights and
remedies, to specific performance, injunctive relief, and other equitable relief
to prevent or restrain such breach or threatened breach. The Company may obtain
such relief from (1) any court of competent jurisdiction, (2) an arbitrator
pursuant to Section 19 hereof, or (3) a combination of the two (e.g., by
simultaneously seeking arbitration under Section 19 and a temporary injunction
from a court pending the outcome of the arbitration). It shall be the Company’s
sole and exclusive right to elect which approach to use to vindicate its rights.
The Executive further agrees that in the event of a breach or threatened breach,
the Company shall be entitled to obtain an immediate injunction and restraining
order to prevent such breach and/or threatened breach and/or continued breach,
without posting a bond or having to prove irreparable harm or damages, and to
obtain all costs and expenses, including reasonable attorneys’ fees and costs.
In addition, the existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the restrictive
covenants in this Agreement.

16

--------------------------------------------------------------------------------

     11. Exercise of Stock Options Following Termination. If the Executive's
employment terminates, Executive (or the Executive's estate) may exercise the
Executive's right to purchase any vested stock under the stock options granted
to Executive by the Company as provided in the applicable stock option agreement
or Company plan. All such purchases must be made by the Executive in accordance
with the applicable stock option plans and agreements between the parties.

     12. Successors; Binding Agreement. This Agreement and all rights of the
Executive hereunder shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts would still be payable to the Executive hereunder, all
such amounts shall be paid in accordance with the terms of this Agreement and
applicable law to the Executive’s beneficiary pursuant to a written designation
of beneficiary, or, if there is no effective written designation of beneficiary
by the Executive, to the Executive’s estate.

     13. Insurance and Indemnity. The Company shall, to the extent permitted by
law, include the Executive during the Term of Employment under any directors and
officers liability insurance policy maintained for its directors and officers,
with coverage at least as favorable to the Executive in amount and each other
material respect as the coverage of other officers covered thereby. The
Company’s obligation to provide insurance and indemnify the Executive shall
survive expiration or termination of this Agreement with respect to proceedings
or threatened proceedings based on acts or omissions of the Executive occurring
during the Executive’s employment with the Company. Such obligations shall be
binding upon the Company’s successors and assigns and shall inure to the benefit
of the Executive’s heirs and personal representatives.

     14. Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Executive:                                                           
Ross Stores, Inc.    4440 Rosewood Drive      Pleasanton, CA 94588      [1372
Broadway, 8th Floor    New York, NY 10018] 


17

--------------------------------------------------------------------------------


           If to the Company:    Ross Stores, Inc.    4440 Rosewood Drive     
Pleasanton, CA 94588    Attention: General Counsel 


or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

     15. Complete Agreement; Modification, Waiver; Entire Agreement. This
Agreement represents the complete agreement of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
promises or representations of the parties, except those relating to repayment
of signing and related bonuses, or relocation expense reimbursements. To the
extent that the bonus payment provisions (i.e., post-termination bonus payments)
provided in this Agreement differ from the provisions of the Company’s incentive
bonus plans (currently the Incentive Compensation Plan) or any replacement
plans, such bonus payments shall be paid pursuant to the provisions of this
Agreement except to the extent expressly prohibited by law. Except as provided
by Section 22 [Compliance with Section 409A], no provision of this Agreement may
be amended or modified except in a document signed by the Executive and the
chairman of the Committee or such other person as may be designated by the
Board. No waiver by the Executive or the Company of any breach of, or lack of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or the same
condition or provision at another time. This Agreement, along with any stock
option, restricted stock, performance share or other equity compensation award
agreements between the parties, constitute the entire agreement between the
parties regarding their employment relationship. To the extent that this
Agreement is in any way inconsistent with any prior or contemporaneous stock
option, restricted stock, performance share or other equity compensation award
agreements between the parties, this Agreement shall control. No agreements or
representations, oral or otherwise, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement.

     16. Governing Law - Severability. The validity, interpretation,
construction, performance, and enforcement of this Agreement shall be governed
by the laws of the state in which the Executive’s principle place of employment
described in Section 3 is located without reference to that state’s choice of
law rules. If any provision of this Agreement shall be held or deemed to be
invalid, illegal, or unenforceable in any jurisdiction, for any reason, the
invalidity of that provision shall not have the effect of rendering the
provision in question unenforceable in any other jurisdiction or in any other
case or of rendering any other provisions herein unenforceable, but the invalid
provision shall be substituted with a valid provision which most closely
approximates the intent and the economic effect of the invalid provision and
which would be enforceable to the maximum extent permitted in such jurisdiction
or in such case.

     17. Mitigation Not Required. In the event the Executive’s employment with
the Company terminates for any reason, the Executive shall not be obligated to
seek other employment following such termination. However, any amounts due the
Executive under Sections 8(a)(i); 8(a)(ii); 8(d)(i)(2)(a),(b),(c) or (d); and/or
any additional salary provided under Section 8(d)(i)(1) of this Agreement shall
be offset by any cash remuneration, health care coverage and/or estate planning
reimbursements attributable to any subsequent employment that the Executive may
obtain during the period of payment of compensation under this Agreement
following the termination of the Executive’s employment with the Company.

18

--------------------------------------------------------------------------------

     18. Withholding. All payments required to be made by the Company hereunder
to the Executive or the Executive’s estate or beneficiaries shall be subject to
the withholding of such amounts as the Company may reasonably determine it
should withhold pursuant to any applicable law. To the extent permitted, the
Executive may provide all or any part of any necessary withholding by
contributing Company stock with value, determined on the date such withholding
is due, equal to the number of shares contributed multiplied by the closing
price per share as reported on the securities exchange constituting the primary
market for the Company’s stock on the date preceding the date the withholding is
determined.

     19. Arbitration. In the event of any dispute or claim relating to or
arising out of the parties’ employment relationship or this Agreement
(including, but not limited to, any claims of breach of contract, wrongful
termination, or age, race, sex, disability or other discrimination), all such
disputes shall be fully, finally and exclusively resolved by binding arbitration
conducted by the American Arbitration Association in the city in which the
Executive’s principal place of employment is located by an arbitrator mutually
agreed upon by the parties hereto or, in the absence of such agreement, by an
arbitrator selected in accordance with the Employment Arbitration Rules of the
American Arbitration Association, provided, however, that this arbitration
provision shall not apply, unless the Company elects otherwise, to any disputes
or claims relating to or arising out of the Executive’s breach of Sections 5 or
9 of this Agreement. If either the Company or the Executive shall request,
arbitration shall be conducted by a panel of three arbitrators, one selected by
the Company, one selected by the Executive, and the third selected by agreement
of the first two, or, in the absence of such agreement, in accordance with such
Rules. The Company shall pay all costs of any arbitration; provided, however,
that each party shall pay its own attorney and advisor fees.

     If there is termination of the Executive’s employment with the Company
followed by a dispute as to whether the Executive is entitled to the benefits
provided under this Agreement, then, during the period of that dispute the
Company shall pay the Executive fifty percent (50%) of the amount specified in
Section 8 hereof (except that the Company shall pay one hundred percent (100%)
of any insurance premiums provided for in Section 8), if, and only if, the
Executive agrees in writing that if the dispute is resolved against the
Executive, the Executive shall promptly refund to the Company all such payments
received by, or made by the Company on behalf of, the Executive. If the dispute
is resolved in the Executive’s favor, promptly after resolution of the dispute
the Company shall pay the Executive the sum that was withheld during the period
of the dispute plus interest at the rate provided in Section 1274(d) of the
Code, compounded quarterly.

     20. Attorney’s Fees. Each party shall bear its own attorney’s fees and
costs incurred in any action or dispute arising out of this Agreement.

19

--------------------------------------------------------------------------------

     21. Miscellaneous. No right or interest to, or in, any payments shall be
assignable by the Executive; provided, however, that the Executive shall not be
precluded from designating in writing one or more beneficiaries to receive any
amount that may be payable after the Executive’s death and the legal
representative of the Executive’s estate shall not be precluded from assigning
any right hereunder to the person or persons entitled thereto. This Agreement
shall be binding upon and shall inure to the benefit of the Executive, the
Executive’s heirs and legal representatives and, the Company and its successors.

     22. Compliance with Section 409A. Notwithstanding any other provision of
this Agreement to the contrary, the provision, time and manner of payment or
distribution of all compensation and benefits provided by this Agreement that
constitute nonqualified deferred compensation subject to and not exempted from
the requirements of Code Section 409A (“Section 409A Deferred Compensation”)
shall be subject to, limited by and construed in accordance with the
requirements of Code Section 409A and all regulations and other guidance
promulgated by the Secretary of the Treasury pursuant to such Section (such
Section, regulations and other guidance being referred to herein as “Section
409A”), including the following:

          (a) Separation from Service. Payments and benefits constituting
Section 409A Deferred Compensation otherwise payable or provided pursuant to
Section 8 upon the Executive’s termination of employment shall be paid or
provided only at the time of a termination of the Executive’s employment which
constitutes a Separation from Service. For the purposes of this Agreement, a
“Separation from Service” is a separation from service within the meaning of
Treasury Regulation Section 1.409A-1(h).

          (b) Six-Month Delay Applicable to Specified Employees. If, at the time
of a Separation from Service of the Executive, the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B(i) (a “Specified
Employee”), then any payments and benefits constituting Section 409A Deferred
Compensation to be paid or provided pursuant to Section 8 upon the Separation
from Service of the Executive shall be paid or provided commencing on the later
of (i) the date that is six (6) months after the date of such Separation from
Service or, if earlier, the date of death of the Executive (in either case, the
“Delayed Payment Date”), or (ii) the date or dates on which such Section 409A
Deferred Compensation would otherwise be paid or provided in accordance with
Section 8. All such amounts that would, but for this Section 22(b), become
payable prior to the Delayed Payment Date shall be accumulated and paid on the
Delayed Payment Date.

          (c) Health Care and Estate Planning Benefits. In the event that all or
any of the health care or estate planning benefits to be provided pursuant to
Sections 8(d)(i)(2)(c) or 8(d)(i)(2)(d) as a result of a Participant’s
Separation from Service constitute Section 409A Deferred Compensation, the
Company shall provide for such benefits constituting Section 409A Deferred
Compensation in a manner that complies with Section 409A. To the extent
necessary to comply with Section 409A, the Company shall determine the health
care premium cost necessary to provide such benefits constituting Section 409A
Deferred Compensation for the applicable coverage period and shall pay such
premium cost which becomes due and payable during the applicable coverage period
on the applicable due date for such premiums; provided, however, that if the
Executive is a Specified Employee, the Company shall not pay any such premium
cost until the Delayed Payment Date. If the Company’s payment pursuant to the
previous sentence is subject to a Delayed Payment Date, the Executive shall pay
the premium cost otherwise payable by the Company prior to the Delayed Payment
Date, and on the Delayed Payment Date the Company shall reimburse the Executive
for such Company premium cost paid by the Executive and shall pay the balance of
the Company’s premium cost necessary to provide such benefit coverage for the
remainder of the applicable coverage period as and when it becomes due and
payable over the applicable period.

20

--------------------------------------------------------------------------------

          (d) Stock-Based Awards. The vesting of any stock-based compensation
awards which constitute Section 409A Deferred Compensation and are held by the
Executive, if the Executive is a Specified Employee, shall be accelerated in
accordance with this Agreement to the extent applicable; provided, however, that
the payment in settlement of any such awards shall occur on the Delayed Payment
Date. Any stock-based compensation which vests and becomes payable upon a Change
in Control in accordance with Section 8(d)(i)(1) shall not be subject to this
Section 22(d).

          (e) Installments. Executive’s right to receive any installment
payments payable hereunder shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment for purposes of Section
409A.

          (f) Reimbursements. To the extent that any reimbursements payable to
Executive pursuant to this Agreement are subject to the provisions of Section
409A of the Code, such reimbursements shall be paid to Executive no later than
December 31 of the year following the year in which the cost was incurred, the
amount of expenses reimbursed in one year shall not affect the amount eligible
for reimbursement in any subsequent year, and Executive’s right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit.

          (g) Rights of the Company; Release of Liability. It is the mutual
intention of the Executive and the Company that the provision of all payments
and benefits pursuant to this Agreement be made in compliance with the
requirements of Section 409A. To the extent that the provision of any such
payment or benefit pursuant to the terms and conditions of this Agreement would
fail to comply with the applicable requirements of Section 409A, the Company
may, in its sole and absolute discretion and without the consent of the
Executive, make such modifications to the timing or manner of providing such
payment and/or benefit to the extent it determines necessary or advisable to
comply with the requirements of Section 409A; provided, however, that the
Company shall not be obligated to make any such modifications. Any such
modifications made by the Company shall, to the maximum extent permitted in
compliance with the requirements of Section 409A, preserve the aggregate
monetary face value of such payments and/or benefits provided by this Agreement
in the absence of such modification; provided, however, that the Company shall
in no event be obligated to pay any interest or other compensation in respect of
any delay in the provision of such payments or benefits in order to comply with
the requirements of Section 409A. The Executive acknowledges that (i) the
provisions of this Section 22 may result in a delay in the time at which
payments would otherwise be made pursuant to this Agreement and (ii) the Company
is authorized to amend the this Agreement, to void or amend any election made by
the Executive under this Agreement and/or to delay the payment of any monies
and/or provision of any benefits in such manner as may be determined by the
Company, in its discretion, to be necessary or appropriate to comply with
Section 409A (including any transition or grandfather rules thereunder) without
prior notice to or consent of the Executive. The Executive hereby releases and
holds harmless the Company, its directors, officers and stockholders from any
and all claims that may arise from or relate to any tax liability, penalties,
interest, costs, fees or other liability incurred by the Executive as a result
of the application of Code Section 409A.

21

--------------------------------------------------------------------------------

     23. Future Equity Compensation. The Executive understands and acknowledges
that all awards, if any, of stock options, restricted stock, performance shares
and other forms of equity compensation by the Company are made at the sole
discretion of the Board of Directors of the Company or a committee thereof. The
Executive further understands and acknowledges, however, that unless the
Executive has executed this Agreement and each successive amendment extending
the Initial Term or any subsequent Renewal Term of the Agreement as may be
agreed to by the Company and the Executive, it is the intention of the Board of
Directors and the Executive that, notwithstanding any continued employment with
the Company, (a) the Company shall have no obligation to grant any award of
stock options, restricted stock, performance shares or any other form of equity
compensation which might otherwise have been granted to the Executive on or
after the intended commencement of the Initial Term or such successive Renewal
Term for which the Executive has failed to sign the Agreement or the applicable
Term of Employment extension amendment and (b) any such award which is
nevertheless granted to the Executive after the intended commencement of the
Initial Term or Renewal Term for which the Executive has failed to sign such
Agreement or applicable extension amendment shall not vest unless and until the
Executive has executed the Agreement or applicable extension amendment,
notwithstanding the provisions of any agreement evidencing such award to the
contrary.

IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement effective as of the date and year first above written.

ROSS STORES, INC.          EXECUTIVE          By: Michael Balmuth    Vice
Chairman, President and Chief    Executive Officer   


22

--------------------------------------------------------------------------------